Title: From Thomas Jefferson to Richard Stith, 16 October 1790
From: Jefferson, Thomas
To: Stith, Richard



Dear Sir
Monticello Oct. 16. 1790.

I am here for two or three weeks more for the purpose of looking after my private affairs, and am much obliged to you for your kind attention to those in Bedford, manifested in your letter of July 10. which I have received only since I came here. The two entries for Mr. Wayles adjoining the Poplar forest I should be glad to have patented in my own name in one patent, including the two entries, but not including the Forest. The two small islands near the mouth of Judith’s creek I would wish also to include together in one patent if it can be done. Any fees that may become due to you will be paid  by Colo. Nicholas Lewis who will recieve the certificates from you and take care of them in my absence, as he does of my affairs in general. Should you fall in with him in his trips to Bedford, I recommend him to your acquaintance as a most excellent man. I am with great esteem Dear Sir Your most obedt. humble servt,

Th: Jefferson

